DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on November 6, 2020 have been received and entered. Claim 21-35, 37 and 38 have been amended. The Ingram and Yoder declaration filed on November 6, 2020 under 37 CFR 1.131 and 37 CFR 1.132 is sufficient to overcome the rejection of claims, based upon reference of Ingram et al (Blood, (November 16 2003) Vol. 102, No. 11, pp. December 06-09, 2003), Bompais et al (Blood 2004 Apr 1; 103(7): 2577-84) and Herder et al (USPGPUB 20060034813) .The declaration will be discussed below as they pertain to the rejection. Claims 20-39 are under consideration.

Priority
This application is a continuation of application no  14/985,908 filed on 12/31/2015  that is a continuation application of  11/055,182 filed on 02/09/2005 that is now abandoned that claims priority from US provisional 60/637,095 filed on 12/17/2004, 60/573,052 filed on 05/21/2004 and  60/543,114  filed on 02/09/2004.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20, 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
Claim 20 is directed to a clonal population of isolated endothelial progenitor cells (EPCs), wherein the endothelial progenitor cells can proliferate for at least 100 population doublings. Claim 22 is directed to a clonal population of isolated endothelial progenitor cells (EPCs) cultured on an isolated extracellular matrix component, wherein the endothelial progenitor cells can proliferate for at least 100 population doublings.  Claims 23-30 limit the population , wherein a cell of the clonal population shows different phenotype or characteristics of the EPCs. Claims further limits the clonal population of  endothelial progenitor cells (EPCs) express cell surface markers comprising flk-1 and at least one of CD31, CD141, CD105, CD146, 
The claim recites a clonal EPC or a clonal population of EPC on an isolated extracellular matrix component. Based on the plain meaning of “EPC” and “EPC on substrate”, the broadest reasonable Interpretation (BRI) of the claim is clonal EPC or clonal EPC on a surface of extracellular matrix. Thus, one embodiment within the BRI is naturally occurring EPC or a mixture of EPC and ECM substrate. Because the cell and cells plated on substrate are composed of matter, the claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES).
Following the Revised Guidance, we first consider whether the claims recite a judicial exception; whether they set forth or describe a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c). Revised Guidance, 84 Fed. Reg. at 54; October 2019.
The claim is then analyzed to determine whether it is directed to any judicial exception. The recited EPC or EPC on ECM is a nature-based product that must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart. An analysis at Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes. The claim is analyzed to determine whether it is directed to any judicial exception. The claims are directed to a product of a clonal population of isolated endothelial progenitor cells (EPCs) (claim 20), a clonal population of isolated endothelial progenitor cells (EPCs) on ECM (claim 22 and 39), wherein the EPC are obtained from umbilical cord blood (claims 36). The specification describes that a distinct population of progenitor cells from human, bovine, porcine and rat biological samples is identified based on clonogenic and proliferative potential (see para. 13 of the specification).  The specification further describes that HPP-ECFC are isolated from cord blood but from umbilical and adult blood vessels and these cells can be replated at a single cell level and the majority of cells proliferate with regeneration of at least secondary HPP-ECFCs. (FIG. 7). It is relevant to point out that specification explicitly states that” [U]nexpectedly, HPP-ECFC colony formations are present in cord blood but not in adult peripheral blood (FIG. 5d) (see para 36 and 47 of the specification). It is relevant to note that art teaches once circulating EPCs have crossed the endothelial monolayer, they need to migrate through the blood vessel basement membrane and through the interstitial extracellular matrix (ECM) in order to arrive at the specific niches where they can exert their functions. EPC invasion depends to a great extent on the activity of extracellular proteases that breakdown and remodel ECM components at the vessel basement membrane and also in the interstitial space (see Caiado and Dias Fibrogenesis & Tissue Repair 2012, 5:4, 1-13, page 3, para. 3). It is further disclosed that ECM is a non-cellular component present within all tissues and organs that provides not only an essential physical scaffold for the cellular constituents but also initiates crucial biochemical and biomechanical cues that determine cell differentiation, proliferation, survival, polarity and migration (see page 4, para. 1). These assertions explicitly show that claimed cells are rare but are present in human cord blood from umbilical and adult blood vessels.  This is further evidenced by Ingram et al  (Blood, 2004, 104, 2752-2760, IDS)  who report a unique population of high proliferative potential--endothelial colony-forming cells (HPP-ECFCs) in human cord blood that can achieve at least 100 population Step 2A: YES). . Further, use of naturally occurring ECM to grow and expand EPC does not amount to significantly more than the judicial exception. The claims do not include additional elements that is specific in the medium that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the JE into a practical application, the proliferation potential and/or marker expression amounts to no more than mere characterization of naturally occurring EPC that are rare but known to be present in the cord blood. It is emphasized that subjecting the naturally occurring clonal EPC population cells to routine culturing on naturally occurring ECM and selecting for a clone for a specific trait keeps them in the same state does not change the characteristics of progeny cells.  The environment of cell culture promotes cells to express certain marker in favor of the others.  Applicants are not controlling which marker expression or expression of the genes in HPP-ECFC cells.   It has nothing to do with anything that applicant has done.  The purified adherent clonal progeny of a high proliferative potential endothelial colony forming cell (HPP-ECFC) as claimed is indistinguishable from those rare cells that exist in nature and cloning a single cell from a large population of cells based on specific trait does not change the structure and function of that single cells or its progeny. The only factors which can be examined under 101 in the claimed clonal EPC or clonal EPC on naturally occurring ECM are those that are recited in the claim. How the cells were obtained, optimization and selection of cells or culture conditions and the knowledge of culturing of them are not considered with respect to a composition as evident from the teaching of Ingram, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed cell culture are naturally-derived products and thus remain judicial exceptions. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. 
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. Because the component elements (the ECP plated on ECM “product of nature” exceptions) do occur together in nature and are not markedly changed by their combination. Further, as discussed above, plating EPC on ECM does not markedly change the characteristics of either components evident from Ingram, because each component continues to have the same properties in the mixture as it had alone. In addition, plating EPC on a generic ECM was well-Step 2B: NO), the claims 20, 22-39 do not qualify as eligible subject matter under 35 U.S.C. § 101.

Response to arguments
Applicant disagree with the rejection arguing claims 20 and 22 require that the endothelial progenitor cell be isolated and an endothelial progenitor cell does not exist in nature in an isolated form. Claim 22 also requires that the isolated endothelial progenitor cell be cultured. An endothelial progenitor cell does not exist in nature in culture. Claim 22 also requires that the isolated endothelial progenitor cell be cultured on an isolated extracellular matrix protein. Extracellular matrix proteins do not exist in nature isolated from other extracellular matrix proteins. In nature, the extracellular matrix exists as a mixed population of proteins. Therefore, the broadest reasonable interpretation of the claims cannot be construed to encompass "a naturally occurring EPC" and/or "a mixture of EPC and ECM. Applicant argues that the claims place meaningful limitations on endothelial progenitor cells by reciting “a clonal population of isolated endothelial progenitor cells". Applicant assert that a clone refers to a group of cells derived from a single ancestral cell. A clonal population of endothelial progenitor cells does not exist in nature. Rather, endothelial progenitor cells exist in nature as a mixed population of cells. Thus, the limitation requiring "a clonal population" places a meaningful limitation on the endothelial progenitor cells such that the claims are not directed to the endothelial progenitor cells. Claims 20 and 22 also explicitly recite that the clonal population is "of isolated endothelial progenitor cells". Thus, claims 20 and 22 require that the endothelial progenitor cell be isolated. An endothelial progenitor cell does not exist in nature in an isolated form. Rather, endothelial progenitor cells exist in nature as a mixed population of cells. Thus, the limitation requiring that the endothelial progenitor cell be "isolated" places a meaningful limitation on the endothelial progenitor cells such that the claims are not directed to the endothelial progenitor cells as they exist in nature. Claims 22 and 39 both require that the extracellular matrix component be "isolated". Thus, the limitation requiring that the extracellular matrix component be "isolated" places a meaningful limitation on the extracellular matrix component such that the claims are not directed to the extracellular matrix component as it exists in nature. Claim 39 recites a cell 
In response, it is noted that applicant in part agree that all the claims are directed to a composition of matter. While the term clonal population of isolated endothelial progenitor cells (EPC) is not defined in the specification, however, it’s plain meaning describe a grouping of two or more cells derived from same source arising from the mitotic division of a single cell. The term clonal population could be interpreted as progeny derive from a single cell or single source. Thus, base claims as written encompass a population of two or more isolated EPC that is a progeny of a naturally occurring single EPC or derived from cord blood.
The claimed invention comprises entirely naturally occurring components isolated from cord blood (also see claim 36). Applicant neither dispute nor provide any evidence in the specification that the claimed isolation of EPC or clonal population of said isolated EPC, wherein a cell of the clonal population imparts any structural, functional, or otherwise markedly different characteristics to the resulting progeny of the isolated single naturally occurring EPC that makes these different from naturally occurring rare EPC present in cord blood as described in the instant specification. In fact, instant specification describes HPP-ECFC are isolated from cord blood but from umbilical and adult blood vessels and these cells can be re-plated at a single cell level and the majority of cells proliferate with regeneration of at least secondary HPP-ECFCs. (FIG. 7). It is relevant to point out that specification explicitly states that” [U]nexpectedly, HPP-ECFC colony formations are present in cord blood but not in adult peripheral blood (FIG. 5d) (see para 36 and 47 of the specification) (emphasis added). In response to applicant’s argument that claims 20 and 22 require that the endothelial progenitor cell be isolated, it is emphasized that a naturally occurring cell is a product of nature and not patent eligible merely because it has been isolated ( See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 580 (2013).  In view of foregoing statements, it is clear that the progeny of the single clonal cells obtained from natural source (cord blood) results in population of EPC or HPP-ECFC. Further, a culture of said isolated high proliferative potential- endothelial colony forming cells (HPP-ECFC)  or EPC growing on an naturally extracellular matrix component also do not change the any structural, functional, or otherwise markedly different characteristics to the resulting progeny of the isolated single EPC that makes these different from naturally occurring rare EPC ((HPP-ECFC)  present in cord blood or blood vessel.  Caiado and Dias Fibrogenesis & Tissue Repair 2012, 5:4, 1-13, page 3, para. 3) disclose that ECM is a non-cellular component present within all tissues and organs that provides not only an essential physical scaffold for the cellular constituents but also initiates crucial biochemical and biomechanical cues that determine cell differentiation, proliferation, survival, polarity and migration (see page 4, para. 1). This is further evidenced by post filing art of Ingram et al (Blood, 2004, 104, 2752-2760, IDS) who report a unique population of high proliferative potential--endothelial colony-forming cells (HPP-ECFCs) in human cord blood that can achieve at least 100 population doublings and marker characteristics similar to one described in the instant application (see page 2752, col. 1, last para. and abstract). The dependent claims further define the inherent characteristics of these cells.
In the instant case, the claims recite a judicial exception homogenous population of an isolated clonal endothelial progenitor cells or high proliferation potential colony forming cells (HPP-ECFC) (a product of nature in accordance with the guidance in MPEP § 2106.04(b) and (c). Revised Guidance, 84 Fed. Reg. at 54; October 2019). Each of independent claims recites a clonal population of EPC (claims 20, 22) or a HPP-ECFC (claim 39). In the instant case, applicant has not pointed to evidence, in the Specification or elsewhere, showing that the clonal population of endothelial progenitor cells or high proliferation potential colony forming cells (HPP-ECFC) recited in the claims are different from naturally occurring rare EPC or HPP-ECFC as discussed above. Thus, the evidence of record supports a finding that the rejected claims recite a product of nature, which is a judicial exception to patentable subject matter. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 580 (2013) ("[A] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.").

In response to applicant’s argument that claims require that the endothelial progenitor cell be isolated, it is emphasized that a naturally occurring cell is a product of nature and not patent eligible merely because it has been isolated ( See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 580 (2013).  As discussed above the recitation of clonal population if EPC as simply referring to a group of at least two-cells derived from same source arising or derived from the mitotic division of a single cell. In addition, independent claims 22 and 39 each recites EPC growing on an isolated extracellular matrix component.. As previously discussed applicant has not pointed to any structural or phenotypic properties of EPC as claimed that distinguish them from naturally occurring EPCs, and the Specification does not describe any 
In response to applicant’s argument of marker expression is controlled by the culture conditions and results in a clonal population, it is noted that that closest naturally occurring counterpart to the claimed population is a rare high proliferation potential endothelial cell clone in cord blood of the subject. The isolated EPC in the claimed population have not been shown to be different, much less markedly different, from naturally occurring EPC, and the fact that the claims require a "population" of at least two EPC does not make the claimed invention amount to significantly more than the judicial exception itself. The isolated EPC in the claimed population have not been shown to be different, much less markedly different, from naturally occurring EPC as evidenced by Bompais (art of record). It is possible that a specific culture condition if recited in the claims might result in cells that are markedly different-for example, phenotypically-from their naturally occurring counterparts as a result of different marker expression patterns. However, claims generically recite expanding in a generic culture or a generic ECM. Applicant has not pointed to any persuasive evidence in the record showing that such generic expansion and/or plating of cells as recited in the claims, in fact, define cells that differ markedly from naturally occurring rare EPC with high proliferation potential. Further, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. Because the component elements (the ECP plated on ECM “product of nature” exceptions) do occur together in nature and are not markedly changed by their combination. Further, as discussed above, plating isolated EPC on ECM does not markedly change the characteristics of either components evident from Ingram, because each component continues to have the same properties in the mixture as it had alone. In addition, plating EPC on a generic ECM was well-understood, routine & conventional prior to applicant’s invention and at the time of filing the application, so the plating of cells on ECM, when recited at this high level of generality, does not meaningfully limit the claim. Thus, the claim as a whole does not amount to significantly more than each 
Withdrawn-Claim Rejections - 35 USC § 102
Claims 20-39 were rejected under 35 U.S.C. 102(a) as being anticipated by Ingram et al (Blood, (November 16 2003) Vol. 102, No. 11, pp. 532a. also presented in 45th Annual Meeting of the American Society of Hematology. San Diego, CA, USA. December 06-09, 2003; IDS). The declaration filed on November 6, 2020 under 37 CFR 1.132  is sufficient to overcome the Ingram et al reference that is not by others. Therefore, previous rejection of claims 20-39 are hereby withdrawn. 
Claims 20, 22-39 are rejected under 35 U.S.C. 102(a) as being anticipated by Bompais et al (Blood 2004 Apr 1; 103(7): 2577-84. online publication Nov 20, 2003, IDS) as evidenced by Castellon et al (US Patent No. 7101707, dated 9/5/2006, effective filing date 12/23/2002) and Swerlick et al (J Immunol 1992; 149:698-705). The declaration filed on November 6, 2020 under 37 CFR 1.131(a) is sufficient to overcome the Bompais et al reference in view of predating the invention. Therefore, previous rejection of claims 20-39 are hereby withdrawn. 
Claims 20-39 are rejected under 35 U.S.C. 102(e) as being anticipated by Herder et al (USPGPUB 20060034813, dated 2/16/2006, effective filing date 4/15/2003) as evidenced by Castellon et al (US Patent No. 7101707, dated 9/5/2006, effective filing date 12/23/2002) and Swerlick et al (J Immunol 1992; 149:698-705). The declaration filed on November 6, 2020 under 37 CFR 1.131(a) is sufficient to overcome the Herder et al reference in view of predating the invention. Therefore, previous rejection of claims 20-39 are hereby withdrawn. 
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 20, 22-39 are rejected under 35 U.S.C. 102(b) as being anticipated by Murohara et al (J Clinical Invest. 2000; 105(11): 1527-36) as evidenced by Swerlick et al (J Immunol 1992; 149:698-705).
 from umbilical cord blood (see abstract). It is noted that cord blood derived CD34-positive mononuclear cells culture contained numerous cell clusters including spindle-shaped and attaching cells that formed cord-like structures (see figure 2, page 1529 and figure, page 1530).  Murohara et al also teach that greater number of EPCs and cell clusters developed from cord blood than from similar amount of adult peripheral blood MNCs (see figure 2). In addition, attaching cells sprouting from cell clusters were negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but expressed multiple markers such as KDR, CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure 3, page 1530). Furthermore, greater than 95% of the attaching cells took up DiI-ac-LDL (figure 4A, page 1531) one of the characteristic functions of ECS and formed cord like structure on the basement membrane (matrigel, pae 1529, col. 1, para. 3)(see figure 5, page 1532) as disclosed in the instant application (limitation of claims 22, 32-37, 39). In addition, Murohara et al contemplate that the rapid outgrowth of EPCs from umbilical cord blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared with adult bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, and line para.1). In view of foregoing, it would be reasonable to state that cells contained in the AT cells disclosed by Murohara would also have similar proliferation rate  and doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application. Furthermore, Murohara et al teach the an isolated endothelial cells that shows staining for multiple markers and are derived from same source as disclosed in the instant application, therefore, these would inherently be cells that would show other inherent feature of the cells such as higher nuclear to cytoplasmic ratio, cells with diameter less than 22 microns, and upregulation of VCAM-1. It should be noted that EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM as evident from Swerlick. The endothelial cell disclosed by Murohara and those embraced by the instant claims appear to be structurally same. It is noted that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotide. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Accordingly, Murohara et al anticipate claims 20, 22-39.



Response to arguments
Applicant disagree with the rejection arguing Murohara discloses culturing cells on fibronectin, it does not disclose a clonal population that can proliferate for at least 100 population doublings as recited in claims 20 and 22. In particular, Murohara discloses culturing CD34+ cells, CD34- cells and total mononuclear cells (CD34+ cells and CD34- cells). Murohara never discloses a population of cells that are derived from a single ancestral cell. Thus, none of the cells or clusters of cells described in Murohara are a clonal population. Therefore, claims 20 and 22 are patentable over Murohara. Murohara also fails to disclose a cell culture comprising isolated high proliferative potential-endothelial colony forming cells (HPP-ECFC) growing on an isolated extracellular matrix component as recited in claim 39. As described in the specification HPP-ECFC express CD31, CD 141, CD 105, CD 144, CD 146, vWF, and flk-1, but do not express CD45 and CD 14. As provided in Dr. Yoder's Declaration filed June 1, 2011 in U.S. Ser. No. 11/055,182, and concurrently submitted herewith, HPP-ECFC were not known prior to their disclosure in U.S. Ser. No. 11/055,182. Dr. Yoder also states that adherent mononuclear cells are a heterogeneous population of which about 15-20% adhere to the culture surface upon plating. Of the adherent cells, about 1 in 10,000 are HPP-ECFC. Other adherent cells include LPP-ECFC, endothelial clusters, and mature differentiated endothelial cells. Murohara fails to disclose isolating any specific cell from cultures of mononuclear cells that were CD34+ and/or CD34-. Thus, the cell cultures Murohara discloses cannot include isolated high proliferative potential-endothelial colony forming cells (HPP-ECFC) because the cultures Murohara discloses are mixed populations of mononuclear cells and not any specific type of cell that was isolated and placed into cell culture. Applicants’ arguments have been fully considered, but are not found fully persuasive.
In response to applicant’s argument that Murohara never discloses a population of cells that are derived from a single ancestral cell, it is noted that previous office explicitly indicated that the term clonal population of isolated EPC is vague to the extent it is unclear if a clonal population of isolated endothelial progenitor cells has same characteristics as cells described in dependent claims particularly since dependent claims further define the characteristics isolated clonal cell indicating mixed population of cells (for example see claims 33 and 34).  In absence of any specific definition of clonal population, the term is given broad interpretation as indicated in previous office action (see page 17 of office action mailed on 8/7/2020). Applicants' from a single source. As recited claims read on a clonal population of EPC that could generate cells of different phenotype or characteristics, but are produced from the same initial clone (e.g., that the cells are produced from a single parental cell, or that the cells are isolated from the same individual, and thus would be considered clonal) and therefore the isolated clonal population of EPC is properly interpreted to contain EPC disclosed in Murohara. It is noted that the art teaches plating total MNC from cord blood and peripheral blood and spindle-shaped AT cells were observed as either isolated cells (single clone) or linear cord-like structures (see page 1530, col. 1, last para.). It is further disclosed that much greater numbers of AT cells and cell clusters developed from MNCs of cord blood) than from the same amount of MNCs of adult peripheral blood (Figure 2).  Applicant should note that art teaches selecting CD34+ MNC alone cells are were plated on fibronectin to produce population of cell clusters and AT cells appeared within 7 days. In the instant case, cited art teaches isolating EPC are produced from single source cord blood (limitation of claim 36) that appear to show similar characteristics of cells being negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but express multiple markers such as KDR, CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure 3, page 1530) (limitation of claims 33-34) Furthermore, attaching cells took up DiI-ac-LDL (figure 4A, page 1531) (limitation of claim 35).  It is further disclosed that AT cells formed cord like structure on the basement membrane (page 1529, col. 1, para. 3)(see figure 5, page 1532) (limitation of claim 37). 
In response to applicant’s argument of cited reference not disclosing proliferation for 100 population doubling, it is noted that clonal population of EPC disclosed in Murohara appears to be structurally and functional similar to one claimed in the instant application as discussed above, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Further, Murohara et al contemplate that the rapid outgrowth of EPCs from umbilical cord blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared  bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, and line para.1). In view of foregoing, it would be reasonable to state that cells contained in the AT cells disclosed by Murohara would also have similar proliferation rate  and doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
In response to applicant's argument and the Yoder’s declaration that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., HPP-ECFC express CD31, CD 141, CD 105, CD 144, CD 146, vWF, and flk-1, but do not express CD45 and CD 14, as provided in Dr. Yoder's declaration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In the instant case, claims merely recite culture comprising isolated high proliferative potential- endothelial colony forming cells growing on an isolated extracellular matrix component. To the extent, prior art teaches AT cells derived from cord blood on the fibronectin (an ECM) that shows higher proliferation potential as compared to cells derived from peripheral blood meets the claim limitation, it is applicable to the rejection.  
Examiner’s note: Should applicant base claim to incorporate specific combination of markers and characteristics of the clonal population of isolated endothelial progenitor cells, instant anticipation rejection may be overcome pending further consideration. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-38 and 39 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Murohara et al (J Clinical Invest. 2000; 105(11): 1527-36), Castellon et al (US Patent No. 7101707, dated 9/5/2006, effective filing date 12/23/2002) as evidenced by Christenson (Biology of Reproduction, 1996,  55, 1397-1404) and Swerlick et al (J Immunol 1992; 149:698-705).
With respect to claim 20, Murohara et al teach isolated endothelial precursor cells from umbilical cord blood (see abstract). It is noted that cord blood derived CD34-positive mononuclear cells culture contained numerous cell clusters including spindle-shaped and attaching cells that formed cord-like structures (see figure 2, page 1529 and figure, page 1530).  Murohara et al also teach that greater number of EPCs and cell clusters developed from cord blood than from similar amount of adult peripheral blood MNCs (see figure 2). In addition, attaching cells sprouting from cell clusters were negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but expressed multiple markers such as KDR, CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure 3, page 1530). Furthermore, greater than 95% of the attaching cells took up DiI-ac-LDL (figure 4A, page 1531) one of the characteristic functions of ECS and formed cord like structure on the basement membrane (matrigel, pae 1529, col. 1, para. 3)(see figure 5, page 1532) as disclosed in the instant application (limitation of claims 22, 32-37, 39). In addition, Murohara et al contemplate that the rapid outgrowth of EPCs from umbilical cord blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared with adult bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, line para.1). It should be noted that any EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM as evident from Swerlick. However, Herder et al/ Murohara do not explicitly disclose expression level of telomerase or diameter of EPC.
Castellon et al disclose that EPCs characteristically over express telomerase, compared to mature endothelial cells. It is noted that Casetellon et al also describe that morphologically EPCs are polymorphic; flattened, spherical, or can possess a sprout morphology that exhibits one or about 50 to about 500 micrometers long extending from the central mass of the cells (see column 12, lines 10-35). However, Casetellon et al do not disclose size of EPC
Prior to instant invention, Christenson et al describe the typical endothelial size to be around 8-12 microns in diameter (see abstract). 
Accordingly, in view of the teachings of Herder/ Murohara and Castellon et al , it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to determine the inherent property of the cells such as telomerase activity, nuclear to cytoplasmic ratio and diameter of the cell using conventional methods as taught by Castellon and Christenson with a reasonable expectation of success. One of ordinary skill in the art would have been sufficiently motivated to make such a modification, as Castellon had already disclosed that endothelial progenitor cell had higher level of telomerase expression (see 12, lines 10-35) and both Castellon and Christenson et al had disclosed the diameter of endothelial cell. Although Herder/ Murohara did not specifically disclosed these details in endothelial cell but they taught an isolated endothelial cells that shows staining for multiple markers as recited in the instant claims. The endothelial cell disclosed by Herder/ Murohara and those embraced by the instant claims appear to be structurally same. An artisan would be further motivated to characterize the cells of Herder/ Murohara by optimizing the single cell culture to determine the higher proliferation rate of these cells. See MPEP 2144.04.  One who would have practiced the invention would have had reasonable expectation of success because Herder/ Murohara had already described an isolated endothelial cell from cord blood that expressed marker as those embraced by instant claims. Castellon et al and Christenson et al had already described the expression level of telomerase and diameter of endothelial cell that could be used to characterize endothelial cell. Thus, it would have only required routine experimentation to determine the inherent property of cells disclosed by Herder/ Murohara as required by instant invention. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 20-39 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggermann et al (Cardiovascular Research 58, 2003, 478–486, IDS), Case et al (Proc. Nat. Acad. Sci USA, 1999, 96, 2988-2993, IDS), Lin et al (The Journal of Clinical Investigation, 2000, 105, 71-77), further in view of Mutein et al (Tissue Antigens 1997: 50: 449-458) and as evidenced by Christenson (Biology of Reproduction, 1996,  55, 1397-1404) and Swerlick et al (J Immunol 1992; 149:698-705).
With respect to claim 20, Eggermann et al teach a method of isolation of endothelial cell by (i) providing human cord blood, (ii) isolating MNC from the blood sample, (iii) seeding the cells from MSC on a plate coated with culture ECM substrate fibronectin, and (iv) culturing the cells in culture in EGM medium for about 9 days (see page 479, col. 2, last para to page 480, col. 1). Eggermann et al further teaches  immunophenotyping at last one adherent cell that encompass all the attached cells by determining expression of cells surface antigen showing expression for various endothelial and hematopoietic surface markers and found to be characteristics of endothelial cell including CD144, Cd31, vWF, VEGFR-2 (see figure 3) and negative for CD14. Eggermann et al cite the work of Murhora to report that short-term cultures (7 days) of cell isolated form the colony of 6 or 9 day adherent cell that expresses cell surface antigens comprising CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14.
Case et al cure the deficiency in Eggermann by explicitly teaching single cell cloning assay comprising: isolating a single adherent MNC that comprises exogenous nucleic acid encoding GFP that is plated in each well of a 96-well plate by FACS using the automated cell deposition unit (ACDU) device on irradiated human stroma that contains ECM (collagen I, collagen III and elastin) (see page 2989, col. 2, last para. and col. 1, para. 5) (limitation of claim 20, 21 and 22). It is further disclosed that new colonies that appear each week that are scored for GFP expression by fluorescent microscopy and FACS analysis. Case further determined early and late -appearing clones to determine the endothelial cell type (see page 2992, col. 1, para. 3). 
With respect to claim 32-33, Case et al teach (i) transducing a single mononuclear cell that is transduced with a nucleic acid encoding a green fluorescent protein (GFP) (see page 2989, col. 2, para. 6), (ii) plating and selecting a single maker expressing cells (see page 2989, col. 2, para. 6) (limitation of claims 34-35), wherein the single marker expressing cells is plated by FACS (see page 2989, col. 2, para. 6) (limitation of claim 36). It is further disclosed that single marker expressing cells form a secondary colony (see page 2992, col. 1, para. 2)(limitation of claim 37). The limitation of claims 22-25, 38-39 are included in the rejection because doubling or forming secondary or tertiary colony is implicit property of the cell disclosed by Eggermann in view of Case.
Case et al differ from claimed invention by not explicitly characterizing the single cell from the colony express CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14. 
Lin et al cure the deficiency by teaching endothelial progenitor cells that are CD34+, CD144+,  and vwF+ and Flk1+, ingest acetylated LDL,  CD14-,  (p. 74, col. 1, figure 3) that could be cultured  onto collagen I pre-coated plate (page 72, col. 2, para. 3). It is further disclosed that this combined expression of multiple endothelial markers unequivocally confirmed the cells’ endothelial identity. The phenotype of the endothelial cells remains the same through all subsequent passages (see page 74, para. 2). It is further disclosed that the total expansion of the cells 1020 fold by 60 days (see figure 1) (limitation of claim 31). Mutin et al teach quantitatively determining  an extensive immunologic phenotype of endothelial cells through a large panel of antibodies directed against well-known endothelial molecules CD31, CD34, CD105, CD 144, and CD 146  (see abstract) (table 1A-C). Christenson et al describe the typical endothelial size to be around 8-12 microns in diameter (see abstract), while Swerlick teaches EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM (abstract). 
Accordingly, in view of the teachings of Eggermann, Case,  Lin, Mutin and Christenson,  it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to modify the method to isolate and characterize endothelial progenitor cells as disclosed by Eggermann using single cell cloning assay as disclosed by Case to evaluate single clonal cell from the colony disclosed by Eggermann et al to obtain  colonies containing cells that have obtain endothelial cells having higher proliferative colony forming cells as described by Lin and Mutin. It would have been prima facie obvious for one of ordinary skill in the art to make such a modification, as Lin  had already disclosed that MNCs comprise endothelial cells KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) ( http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant disagree with the rejection arguing the reasons discussed supra and asserting Murohara fails to disclose or suggest a clonal population that can proliferate for at least 100 population doublings. Murohara never discloses a population of cells that are derived from a single ancestral cell. Thus, none of the cells or clusters of cells described in Murohara are a clonal population. Murohara fails to disclose isolating any specific cell from cultures of mononuclear cells that were CD34+ and/or CD34-. Thus, the cell cultures Murohara discloses cannot include isolated high proliferative potential-endothelial colony forming cells (HPP-ECFC) because the cultures Murohara discloses are mixed populations of mononuclear cells and not any specific type of cell that was isolated and placed into cell culture. Castellon discloses culturing a mixed population of cells. Therefore, the combination of Murohara and Castellon fails to disclose or suggest a clonal population that can proliferate for at least 100 population doublings as recited in claims 20 and 22. The combination of Murohara and Castellon also fails to disclose or suggest culturing isolated HPP-ECFCs as recited in claim 39. Applicants’ arguments have been fully considered, but are not found fully persuasive.
same initial clone (e.g., that the cells are produced from a single parental cell, or that the cells are isolated from the same individual, and thus would be considered clonal) and therefore the isolated clonal population of EPC is properly interpreted to contain EPC disclosed in Murohara. It is noted that the art teaches plating total MNC from cord blood and peripheral blood and spindle-shaped AT cells were observed as either isolated cells (single clone) or linear cord-like structures (see page 1530, col. 1, last para.). It is further disclosed that much greater numbers of AT cells and cell clusters developed from MNCs of cord blood) than from the same amount of MNCs of adult peripheral blood (Figure 2).  Applicant should note that art teaches selecting CD34+ MNC alone cells are were plated on fibronectin to produce population of cell clusters and AT cells appeared within 7 days. In the instant case, cited art teaches isolating EPC are produced from single source cord blood (limitation of claim 36) that appear to show similar characteristics of cells being negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but express multiple markers such as KDR, CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure 3, page 1530) (limitation of claims 33-34) Furthermore, attaching cells took up DiI-ac-LDL (figure 4A, page 1531) (limitation of claim 35).  It is further disclosed that AT cells formed cord like structure on the basement membrane (page 1529, col. 1, para. 3)(see figure 5, page 1532) (limitation of claim 37). 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Further, Murohara et al contemplate that the rapid outgrowth of EPCs from umbilical cord blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared with adult bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, and line para.1). In view of foregoing, it would be reasonable to state that cells contained in the AT cells disclosed by Murohara would also have similar proliferation rate  and doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application.
In response to applicant’s argument that cited art do not teach culturing isolated HPP-ECFCs as recited in claim 39, it is noted that claims as such are broad and do not recite any specific characteristics of HPP-ECFCs. Therefore, to the extent, cited art teaches similar EPC (AT) derived from cord blood cultured on the fibronectin (an ECM) that shows higher proliferation potential as compared to cells derived from peripheral blood, it is applicable to the rejection. 

Applicant disagree with the combination of Eggermann, Case, Lin, and Mutein arguing that cited reference fails to disclose or suggest a clonal population of cells that can proliferate for several  population doublings. Eggermann discloses methods for purification of endothelial progenitor cells (EPCs) from human umbilical cord blood. Eggermann discloses the isolation of mononuclear cells from human umbilical cord blood by density gradient centrifugation and used 
In response to applicant’s argument that prior art reference fails to disclose or suggest a clonal population of cells, it should be noted that to the extent prior art teaches cells from same initial clone (e.g., that the cells are produced from a single parental cell, or that the cells are isolated from the same individual or parental cell), it is applicable to the rejection and  would be considered clonal and therefore the isolated cell progeny of HPP-ECFC is properly interpreted to be an isolated cell from same source. It is relevant to point out the base claims are broad and read on clonal population of EPC that shows higher proliferation potential without distinguishing the cellular, morphological and/or phenotypical feature from any clonal EPC known  or obvious from the prior art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further a single maker expressing cells (see page 2989, col. 2, para. 6), wherein the single marker expressing cells is plated by FACS (see page 2989, col. 2, para. 6). It is further disclosed that single marker expressing cells form a secondary colony (see page 2992, col. 1, para. 2). Case further determined early and late -appearing clones to determine the endothelial cell type (see page 2992, col. 1, para. 3).  A variety of surface marker suitable for this purpose of isolating EPC from the early and lter appearing clones are well-known in the art, including clones that express CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14 as disclosed in Lin and Mutein. It is further disclosed that these cells could be cultured onto collagen I pre-coated plate (page 72, col. 2, para. 3). It is further disclosed that this combined expression of multiple endothelial markers unequivocally confirmed the cells’ endothelial identity. The phenotype of the endothelial cells remains the same through all subsequent passages (see page 74, para. 2). It is further disclosed that the total expansion of the cells 1020 fold by 60 days (see figure 1). Thus, Lin and Mutein cure the deficiency in Eggermann and Case et al. for selecting EPC expressing the marker from the clonal population of EPC plated as single cells as in Case. Given that method to generate single colony forming cells were known as in Case, it would have been obvious for one of ordinary skill in the art to select a single cell from the adherent colony disclosed by Eggermann and Case.  The EPCt shows characteristics of endothelial cell (staining for CD31, CD105, CD146 or CD144)as disclosed by Lin and Mutin to single cell level and then generate HPP-endothelial colony forming cell that show functional characteristics and staining consistent with endothelial cells (CD31, CD144, CD146 positive and CD14, CD45 negative) with a reasonable expectation of success.  Applicants' selective reading of Eggermann and Case ignores the teachings of the reference of Lin and Mutin. There is no requirement for Case to teach that which is clearly taught by Lin and Mutin. A person of skill in the art would be motivated to modify the method to isolate and characterize endothelial progenitor cells as disclosed by Eggermann using single cell cloning assay as disclosed by Case to evaluate single clonal cell from the colony disclosed by Eggermann et al and Case  to obtain  
Examiner’s note: Should applicant base claim to incorporate specific combination of markers, cellular, morphological feature and/or surface marker of the clonal population of isolated endothelial progenitor cells that distinguished the claimed clonal population from one known in prior art, instant anticipation rejection may be overcome pending further consideration. 

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-38 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 22 is vague and indefinite to the extent it is unclear if a clonal population of isolated endothelial progenitor cells has same characteristics as cells described in dependent claims particularly since dependent claims further limits the characteristics isolated clonal cell. The metes and bounds of the claim are unclear as to whether claim is directed to an isolated clonal EPC that changes its phenotype/characteristics depending upon culture condition and thus comprises mixture of cells or is it directed to a homogenous population of EPC derived from an isolated single cell. The scope and protection sought for claims 20, 22 and claims dependent thereof with specific characteristics of EPC is unclear. Claims 21, 23-38 directly or indirectly depends on claims 20 and 22 and therefore are also included in the rejection. For the sake of compact prosecution the clonal EPC that could generate cells of different phenotype or characteristics are therefore interpreted to contain mixed population of cells obtained from a single source. Appropriate correction is required.

Response to arguments
Applicant disagree with the rejection to argue that Claims 21, 23-25, 37, and 38 have been amended to specify that a cell of clonal population has the characteristic recited in the dependent claim. Therefore, the rejection is moot. Applicants’ arguments have been fully considered, but are not found fully persuasive.
 It is unclear whether claim is directed to an isolated clonal EPC that changes its phenotype/characteristics depending upon culture condition and thus comprises mixture of cells or is it directed to a homogenous clonal population of EPC derived from an isolated single cell. A more specific cellular and/or morphological characteristics of clonal population of EPC would obviate the basis of the rejection. 

Withdrawn-Double Patenting
	Claims 20-39 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10041036 (14985908). In view of Applicants’ terminal disclaimer dated November 6, 2020, the previous rejections are rendered moot and hereby withdrawn.
Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632